Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7 and 20 are canceled. 
Claims 1-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference KATO et al. (2020/0127458) discloses “a power storage system, a three-phase AC wire is connected to a three-phase AC power system. Power storage blocks, each of which includes a power storage module and a power conditioner, are connected in parallel to the three phase AC wire. A system controller individually controls power storage blocks. The power storage modules each includes: a power storage unit; and a management unit that manages the power storage unit. The power conditioner includes a power converter and a controller.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power source for delivering power to a system load when connected, the power source comprising: a plurality of battery units; and a plurality of power flow devices coupled to the plurality of battery units and configured to provided power from the plurality of battery units to the system 

With respect to independent claim 11, the closest prior art reference KATO et al. (2020/0127458) discloses “a power storage system, a three-phase AC wire is connected to a three-phase AC power system. Power storage blocks, each of which includes a power storage module and a power conditioner, are connected in parallel 

With respect to independent claim 18, the closest prior art reference KATO et al. (2020/0127458) discloses “a  power storage system, a three-phase AC wire is connected to a three-phase AC power system. Power storage blocks, each of which includes a power storage module and a power conditioner, are connected in parallel to the three phase AC wire. A system controller individually controls power .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836